Citation Nr: 1039522	
Decision Date: 10/22/10    Archive Date: 10/27/10	

DOCKET NO.  08-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 24, 2003 to March 31, 
2005 and from May 2, 2009 to June 5, 2010.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Upon review of this case, it is clear that the Veteran has chosen 
not to perfect his appeal regarding the issues of service 
connection for a bilateral ankle disorder, a rash on the chest 
and shoulders, and chronic fatigue due to an undiagnosed illness, 
as well as his claim for an increased evaluation for chronic 
lumbar strain.  Accordingly, those issues are not currently 
before the Board.

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for bilateral 
hearing loss.  In pertinent part, it is contended that the 
Veteran's current hearing loss is the result of exposure to noise 
at hazardous levels during his period or periods of active 
military service.

In that regard, at the time of a VA audiometric examination in 
September 2008, it was noted that the Veteran's hearing was 
essentially within normal limits bilaterally.  However, since the 
time of that examination, the Veteran has reentered active 
military service, serving from May 2009 to June 2010.  
Significantly, a portion of that service (from July 2009 to April 
2010), as well as the Veteran's prior service, was as a combat 
infantryman in Iraq.  However, the Veteran's claims file 
currently contains no service treatment records from his most 
recent period of active military service, that is, the period 
extending from May 2, 2009 to June 5, 2010.  Under the 
circumstances, an attempt must be made to obtain those records 
prior to a final adjudication of the Veteran's claim for service 
connection for bilateral hearing loss.

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain all service treatment and 
administrative records dating from the 
Veteran's most recent period of active 
military service, that is, the period of 
service extending from May 2, 2009 to June 
5, 2010.  All such records, once obtained, 
should be made a part of the Veteran's 
claims folder.  Should such records prove 
unavailable, the RO/AMC should 
specifically so state.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
September 2008, the date of the most recent 
VA audiometric examination of record, 
should then be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran should then be afforded an 
additional VA audiometric examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
bilateral hearing loss.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the audiometric 
examination, the examining audiologist 
should specifically comment as to whether 
the Veteran currently suffers from a 
clinically-identifiable bilateral hearing 
loss, and, if so, whether that hearing loss 
at least as likely as not had its origin 
during the Veteran's period or periods of 
active military service.  A complete 
rationale must be provided for any 
opinion offered, and all information 
and opinions, when obtained, must be 
made a part of the Veteran's claims 
folder.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report. 

4.  The RO should then readjudicate the 
Veteran's claim for service connection for 
bilateral hearing loss.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in September 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



